UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF COLUMBIA


VINCENT FORRAS, et al.,                       )
                                              )
               Plaintiffs,                    )       CIVIL ACTION NO. 12-00282 (BJR)
                                              )
               v.                             )
                                              )       MEMORANDUM OPINION
IMAM FEISAL ABDUL RAUF, et al.                )       GRANTING DEFENDANTS’
                                              )       SPECIAL MOTION TO DISMISS
                                              )
               Defendants.                    )
                                              )



       Plaintiffs Larry Klayman and Vincent Forras bring this action against Defendants Imam

Feisal Abdul Rauf and Adam Leitman Bailey to recover damages for defamation, false light,

assault, and intentional infliction of emotional distress. Before the Court is Defendants’ motion

to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1), (2), (3) and (6), and special

motion to dismiss under the District of Columbia Anti-Strategic Lawsuits Against Public

Participation Act of 2010 (the “Anti-SLAPP Act”), D.C. Code § 16-5501-5505. Defendants’

Memorandum of Law in Support of Motion to Dismiss and For Attorneys’ Fees (hereinafter

“Mot. to Dismiss”) at 3. Upon careful consideration of the parties briefs, submissions, and

exhibits, the Court concludes for the following reasons that Defendants’ special motion to

dismiss must be granted.



I. BACKGROUND

       This litigation springs out of the efforts of Imam Rauf and members of the Islamic

community in New York City to build an Islamic community center on Park Place in lower




                                                  1
Manhattan, several blocks away from the site of the tragic destruction of the World Trade Center

in the September 11, 2001 attacks. Complaint (“Compl.”) ¶¶ 3, 4.



A. Plaintiffs’ New York Supreme Court Action

       On September 9, 2010, Plaintiff Forras, through his attorney Plaintiff Klayman, brought

an action in the Supreme Court of the State of New York, New York County against Defendant

Imam Rauf, alleging that Rauf’s plan to construct the community center constituted nuisance,

intentional and negligent infliction of emotional distress, and assault. See Forras v. Rauf, No.

111970/2010, 2012 WL 7986872 (N.Y. Sup. Ct. Sept. 26, 2012) (the “New York Action”).

Defendant Bailey represented Rauf.

       Forras claims to have been a “first responder” to the terrorist attacks of September 11,

2001 and has made himself an outspoken public advocate on issues regarding the September 11

attacks, personally and through an organization he founded, the Gear Up Foundation. Compl. ¶

7.

       Klayman is a “publically known civil rights and individual rights activist.” Id. Personally

and through an organization he founded, Freedom Watch, he engages in political commentary

and institutes litigation on behalf of causes he advocates. Id. ¶ 2.

       On October 7, 2010, Rauf (through his attorney, Bailey) filed a motion to dismiss the

New York Action. The “Memorandum of Law in Support of Motion to Dismiss” stated in

pertinent part:

       “Plaintiff’s attorney, an infamous publicity hound, has found in Plaintiff the
       perfect victim, a man who could have comfortably concluded his life as a national
       hero, as [a] self-described ‘first responder’ to the greatest national tragedy since
       Pearl Harbor. Instead, thanks to this wholly frivolous lawsuit, he trades in his well
       deserved laurels for fifteen minutes of fame as a nationally recognized bigot.”



                                                  2
        “His cause and his case have all the rationality of one who would seek to tear
        down New York City’s Chinatown as vengeance for Pearl Harbor on the theory
        that all Asians are alike.”

        “Plaintiff’s view is simple. According to him, Islam equates with terrorism….”

        “Yet because [] Plaintiff’s revulsion for one particular religion has so poisoned his
        mind, he claims the right to use the power of the court….”

        “He has elected to transform himself from America’s poster child hero to
        America’s Spokesman of Bigotry…”

        “That the plaintiff in this suit finds Islam unacceptable to him personally is simply
        irrelevant to the protection which Islam is entitled under the First Amendment…”

        “… we find that Plaintiff has nothing to offer but his bigoted assumption that all
        Muslims approve terrorism…”

Id. ¶ 9. Bailey submitted an affidavit in the New York Action, which stated:

         “I am an American and profoundly proud to be a citizen of the greatest most
        diversely embracing nation the planet earth has ever had in all of its recorded
        history.”

        “I am a Jew and profoundly proud to adhere to the nation that brought to Western
        Civilization the commands to love one’s neighbor as oneself and not to oppress
        the foreigner for we were once strangers in another land.”

        “I will not let the right to the free exercise of religion be confined by narrowness
        of vision and I will not let the right to erect a house of prayer to be torn down by
        blind bigotry.”

        “When in the days following an analogous atrocity in 1941 our people marshaled
        their will and marched off, nobody was an American of this type. We were all
        united under a single banner pledged to eradicate the very kind of religious
        intolerance we see in Plaintiff, represented in those years by the Third Reich and
        those aligned with it.”

Id. ¶ 10.

        On October 12, 2010, the New York Post reported on the motion to dismiss in an article

entitled “Anti-Mosque Lawsuit Slammed as Bigotry.” Id. ¶ 11; Annie Karni, Anti-Mosque

Lawsuit Slammed as Bigotry, N.Y. Post, Oct. 12, 2010. The article quoted the Defendants’



                                                  3
statement in their dismissal motion that the New York Action was “motivated by ‘blind

bigotry.’” Affidavit of Larry Klayman in Support of Plaintiff’s Opposition to Defendants’

Motion to Dismiss and For Attorneys Fees, Exhibit 1.

       On January 2, 2011, Klayman cross-motioned for sanctions, objecting to the language of

the dismissal motion and citing the New York Post article. On April 5, 2011, the Honorable Lucy

Billings orally denied the sanctions motion because Defendants’ “controversial statements” were

“related to their litigation.” Declaration of Adam Leitman Bailey in Support of Defendant’s

Motion to Dismiss and for Attorneys’ Fees (hereinafter “Bailey Dec.”), Exhibit 5.

       On September 26, 2012, Justice Billings granted Defendants’ motion to dismiss the

action for failure to state a claim. Forras, 2012 WL 7986872.



B. Plaintiffs’ D.C. Superior Court Action

       On October 11, 2011—after the court in the New York Action orally denied Klayman’s

motion for sanctions, but before the court granted Defendants’ motion for dismissal—Klayman

and Forras filed a complaint against Rauf and Bailey in the District of Columbia Superior Court.

See Vincent Forras & Larry Klayman v. Iman Feisal Abdul Rauf & Adam Leitman Bailey, 2011

CA 0008122 B (D.C. Super. Aug. 7, 2012) (the “D.C. Superior Court Action”). Forras and

Klayman sought to recover damages for defamation, false light, assault, and intentional infliction

of emotional distress stemming from the statements Defendants made in their motion to dismiss

the New York Action, and the subsequent partial publication of those statements in the New

York Post. Declaration of Christopher G. Hoge in Support of Defendant’s Motion to Dismiss and

For Attorneys’ Fees, Exhibit 2.




                                                4
        On February 21, 2012, Plaintiffs, after having been granted three extensions of time by

the Superior Court, commenced the present action in this Court and filed a Notice of Dismissal

in the Superior Court. Id., Exhibit 5. Plaintiffs explained that they wanted to take advantage of a

recent federal court decision, 3M v. Boulter, 842 F. Supp. 2d 85, 93-111 (D.D.C. 2012), which

declined to apply the Anti-SLAPP Act to federal diversity cases. Id.



C. The Present Action

        Plaintiffs’ Complaint in the instant case is identical in substance to the D.C. Superior

Court Action complaint. Plaintiffs allege defamation, false light, assault, and intentional

infliction of emotional distress stemming from the statements Defendants made in their motion

to dismiss the New York Action, and the subsequent partial publication of those statements in the

New York Post. Compl. ¶¶ 1, 8-10.

        Defendants present a mélange of reasons why this case should be dismissed. They have

filed a motion to dismiss under Rules 12(b)(1), (2), (3) and (6) and a special motion to dismiss

under the Anti-SLAPP Act, which authorizes dismissal where a defendant shows that the claims

at issue arise from an act in furtherance of the right of advocacy on issues of public interest. 1 The

Court will resist the temptation to deal with all of Defendants arguments and will instead focus

on Defendants’ Anti-SLAPP Act and statute of limitations arguments. Mot. to Dismiss at 3.

Because the Anti–SLAPP Act instructs courts to address special motions to dismiss on an

expedited basis, see D.C. Code § 16–5502(d), the Court gives that motion priority and will

address it first.


1
  Although D.C. Code § 16-5502 provides that a special motion to dismiss should be filed within forty-five days of
the service of the claim, here Defendants moved promptly to stay this action because of the pendency of the
Superior Court Action. As such, considering the circumstances under which the action was brought, the time to file
the special motion to dismiss is equitably tolled and this motion is considered timely.

                                                         5
II. SPECIAL MOTION TO DISMISS UNDER THE ANTI-SLAAP ACT

A. Applicability of the Anti–SLAPP Act in Federal Diversity Actions

       As a threshold matter, Plaintiffs argue that the Anti–SLAPP Act's special motion to

dismiss provisions do not apply in federal proceedings where, as here, the court's jurisdiction is

based on diversity. See Erie v. Tompkins, 304 U.S. 64, 58 (1938) (federal courts sitting in

diversity must apply state substantive laws and federal procedural laws); see also Compl. ¶ 1

(invoking the Court's diversity jurisdiction). Plaintiffs rely exclusively on 3M Co. v. Boulter. In

that case the Court held that the Anti–SLAPP Act “squarely attempts to answer the same

question that [Federal Rules of Civil Procedure] 12 and 56 cover and, therefore, cannot be

applied in a federal court sitting in diversity.” 842 F. Supp. 2d 85, 102 (D.D.C. 2012) (Wilkins,

J.).

       While thoroughly reasoned, 3M Co. conflicts with the weight of authority. Indeed, three

Courts of Appeals have deemed it appropriate to enforce state anti-SLAPP laws in diversity

actions, finding no conflict between those statutes' special motion to dismiss provisions and

Federal Rules of Civil Procedure 12 and 56. See Godin v. Schencks, 629 F.3d 79, 81 (1st Cir.

2010); U.S. ex rel. Newsham v. Lockheed Missiles & Space Co., 190 F.3d 963, 973 (9th Cir.

1999); Henry v. Lake Charles Am. Press, LLC, 566 F.3d 164, 169 (5th Cir. 2009) (summarily

adopting Newsham's reasoning).

       In Sherrod v. Breitbart, a D.C. District Court case decided after 3M Co., the court held

that the Anti-SLAPP Act “is substantive—or at the very least, has substantive consequences” and

thus is applicable in federal court. 843 F. Supp. 2d 83, 85 (D.D.C. 2012) (Leon, J.) aff'd on other

grounds 720 F.3d 932 (D.C. Cir. 2013). In Sherrod, the plaintiff—former Georgia State Director



                                                 6
for Rural Development for the United States Department of Agriculture— brought an action

against the defendants—Internet bloggers Andrew Breitbart and Larry O'Connor—asserting

claims for defamation, false light, and intentional infliction of emotional distress, which the

defendants moved to dismiss under the Anti–SLAPP Act. Sherrod, 843 F. Supp. 2d at 83-84. The

Honorable Judge Leon examined the legislative history of the Anti-SLAPP Act and found that

the intent was “to create new substantive rights for defendants in SLAPP suits.” Id. at 85. “‘Bill

18–893, the Anti–SLAPP of 2010, incorporates substantive rights with regard to a defendant's

ability to fend off lawsuits filed by one side of a political or public policy debate aimed to punish

or prevent the expression of opposing points of view.’” Id. (quoting Council on the District of

Columbia Committee on Public Safety and the Judiciary, Report on Bill 18–893, Anti–SLAPP

Act of 2010 (Nov. 18, 2010) (“Comm. Report”) at 1). In addition, since 3M Co. three other D.C.

District Court judges have found that the Anti-SLAPP Act applies to diversity actions in federal

court. See Boley v. Atl. Monthly Grp., 950 F. Supp. 2d 249, 254 (D.D.C. 2013) (Walton, J.)

(finding the Courts of Appeals cases persuasive and adopting their reasoning); Farah v. Esquire

Magazine, Inc., 863 F. Supp. 2d 29, 36 n. 10 (D.D.C. 2012) (Collyer, J.) aff'd sub nom. Farah v.

Esquire Magazine, 736 F.3d 528 (D.C. Cir. 2013) (“it was certainly the intent of the D.C.

Council and the effect of the law—dismissal on the merits—to have substantive consequences”);

Abbas v. Foreign Policy Grp., LLC, CV 12-1565 (EGS), 2013 WL 5410410 *5 (D.D.C. Sept. 27,

2013) (Sullivan, J.) (same).

       Finding the Courts of Appeals cases and the recent D.C. District Court cases persuasive,

the Court concludes that the Anti-SLAPP Act empowers defendants with the substantive right to

fend off SLAPP lawsuits. Therefore the Court will apply the Anti-SLAPP Act’s special motion

to dismiss provisions in this case.



                                                  7
B. The Anti-SLAPP Act

       The subsection of the Anti–SLAPP Act governing special motions to dismiss provides in

pertinent part:

       (a) A party may file a special motion to dismiss any claim arising from an act in
       furtherance of the right of advocacy on issues of public interest within 45 days
       after service of the claim.

       (b) If a party filing a special motion to dismiss under this section makes a prima
       facie showing that the claim at issue arises from an act in furtherance of the right
       of advocacy on issues of public interest, then the motion shall be granted unless
       the responding party demonstrates that the claim is likely to succeed on the
       merits, in which case the motion shall be denied.

D.C.Code § 16–5502(a)–(b).

       The “broad” protections afforded by the Act “follow[ ] ‘the lead of other jurisdictions,

which have similarly extended absolute or qualified immunity to individuals engaged in

protected actions’” by enacting anti-SLAPP laws. Farah, 863 F. Supp. 2d at 36 (quoting the

Comm. Report at 4). These statutes, like the District of Columbia's Anti–SLAPP Act, reflect a

legislative judgment that

       SLAPPs ... have been increasingly utilized over the past two decades as a means
       to muzzle speech or efforts to petition the government on issues of public interest.
       Such cases are often without merit, but achieve their filer's intention of punishing
       or preventing opposing points of view, resulting in a chilling effect on the
       exercise of constitutionally protected rights. Further, defendants of a SLAPP must
       dedicate a substantial amount of money, time, and legal resources. The impact is
       not limited to named defendants' willingness to speak out, but prevents others
       from voicing concerns as well.

Boley, 950 F. Supp. 2d at 255 (quoting Comm. Report at 1) (internal citations omitted).

       The Anti–SLAPP Act seeks to address these concerns “by incorporating substantive

rights that allow a defendant to more expeditiously, and more equitably, dispense of a SLAPP.”

Comm. Report at 1.

                                                 8
       In construing the Anti–SLAPP Act, this Court unfortunately has no guidance from the

D.C. Court of Appeals, which, to date, has not issued a published opinion interpreting the statute.

Where, as here, “the substantive law of the forum state is uncertain or ambiguous, the job of the

federal courts is carefully to predict how the highest court of the forum state would resolve the

uncertainty or ambiguity.” Travelers Ins. Co. v. 633 Third Assocs., 14 F.3d 114, 119 (2d Cir.

1994). With this principle in mind, the Court deems it noteworthy that the Committee Report

prepared in connection with the Anti–SLAPP Act emphasizes that the law was designed to

“follow[ ] the model set forth in a number of other jurisdictions,” Comm. Report at 1, and that

the D.C. Court of Appeals often accords significant weight to such reports, see, e.g., District of

Columbia v. Place, 892 A.2d 1108, 1113–15 (D.C. 2006) (“[W]e must look to the legislative

history of the statute so that we may interpret the relevant provision in a way that is more faithful

to the purpose than to the word.”) (internal citations omitted). “Where appropriate, then, the

Court will look to decisions from other jurisdictions (particularly those from California, which

has a well-developed body of anti-SLAPP jurisprudence) for guidance in predicting how the

D.C. Court of Appeals would interpret its own anti-SLAPP law.” Boley, 950 F. Supp. 2d at 254-

55.



C. Prima Facie Showing of Protected Activity

       For Defendants' motion to prevail, they must initially make a “prima facie showing that

the claim at issue arises from an act in furtherance of the right of advocacy on issues of public

interest.” D.C. Code § 16–5502(b). The Act defines an “[a]ct in furtherance of the right of

advocacy on issues of public interest” to include:

       (A) Any written or oral statement made:



                                                  9
       (i) In connection with an issue under consideration or review by a legislative,
       executive, or judicial body, or any other official proceeding authorized by law; or
       (ii) In a place open to the public or a public forum in connection with an issue of
       public interest;

D.C. Code § 16–5501(1)(A, B) (emphasis added).


       Defendants have made a prima facie showing that their allegedly defamatory statements

are protected under the Anti-SLAPP Act. Bailey’s statements about Forras and Klayman were

made in Bailey’s Motion to Dismiss the pending action before the Supreme Court of the State of

New York, New York County. Therefore, Bailey’s statements qualify as “written…statement[s]

made…[i]n connection with an issue under consideration or review by a…judicial body.” D.C.

Code § 16–5501(1)(A).



D. Likelihood of Success on the Merits

       Because defendants have made a prima facie showing that Plaintiffs’ claim “arises from

an act in furtherance of the right of advocacy on issues of public interest,” Plaintiffs must now

show that they are “likely to succeed on the merits” of their claim in order to survive

Defendants’ Anti-SLAPP motion. D.C. Code § 16–5502(b).

       The Anti-SLAPP Act does not define the required showing for likelihood of succeed on

the merits, so the Court looks to relevant case law from other jurisdictions as instructive. The 9th

Circuit precedent case law is instructive. In order to show a “probability of prevailing on a

claim” in opposition to an Anti–SLAPP motion to dismiss, a plaintiff “must satisfy a standard

comparable to that used on a motion for judgment as a matter of law.” Abbas, 2013 WL 5410410

*7 (citing Price v. Stossel, 620 F.3d 992, 1000 (9th Cir. 2010); Arenas v. Shed Media U.S. Inc.,

881 F. Supp. 2d 1181, 1188 (C.D. Cal. 2011)). Thus, a plaintiff “must demonstrate that the



                                                 10
complaint is legally sufficient and supported by a prima facie showing of facts to sustain a

favorable judgment if the evidence submitted by the plaintiff is credited.” Price, 620 F.3d at

1000 (internal citations omitted). If a “plaintiff fails to present a sufficient legal basis for the

claims or if the evidence offered is insufficiently substantial to support a judgment in favor of the

plaintiff, then the defendant's anti-SLAPP motion should be granted.” Arenas, 881 F. Supp. 2d at

1188 (internal citations omitted).



1. Defamation and False Light Claims

        To prevail on a claim for defamation under District of Columbia law, a plaintiff must

prove four elements:

        (1) that the defendant made a false and defamatory statement concerning the
        plaintiff; (2) that the defendant published the statement without privilege to a third
        party; (3) that the defendant's fault in publishing the statement amounted to at
        least negligence; and (4) either that the statement was actionable as a matter of
        law irrespective of special harm or that its publication caused the plaintiff special
        harm.

Blodgett v. Univ. Club, 930 A.2d 210, 222 (D.C. 2007).

        Similarly, a false light claim under District of Columbia law requires a showing

of:

        (1) publicity (2) about a false statement, representation or imputation (3)
        understood to be of and concerning the plaintiff, and (4) which places the plaintiff
        in a false light that would be offensive to a reasonable person.”

Kitt v. Capital Concerts, Inc., 742 A.2d 856, 859 (D.C. 1999).

        “[W]here the plaintiff rests both his defamation and false light claims on the same

allegations…the claims will be analyzed in the same manner.” Stovell v. James, 965 F. Supp. 2d
97 (D.D.C. 2013) (citing Blodgett, 930 A.2d at 222). Plaintiffs’ defamation and false light claims




                                                   11
are both based on Bailey’s statements in the New York Action Motion to Dismiss and will

therefore be analyzed together.

       Defendants contend Bailey’s statements are protected from defamation and false light

claims by the judicial proceedings privilege. Mot. to Dismiss at 15. In this jurisdiction, an

attorney is protected by an absolute privilege to publish statements that may be false and

defamatory if: (1) the statements are made in the course of, or preliminary to, a judicial

proceeding; and (2) the statements are in some way related to the underlying proceeding. Mohler

v. Houston, 356 A.2d 646, 647 (D.C. 1976) (per curiam); see Restatement (Second) of Torts §

586 (1977). The privilege affords an attorney absolute immunity from actions in defamation for

communications related to judicial proceedings. Sturdivant v. Seaboard Serv. Sys., Ltd., 459
A.2d 1058 (D.C. 1983). The determination of whether a communication is privileged is a

question of law for the court. Mosrie v. Trussell, 467 A.2d 475, 477 (D.C. 1983); Alfred A.

Altimont, Inc. v. Chatelain, Samperton & Nolan, 374 A.2d 284, 290 (D.C. 1977).

       In Arneja v. Gildar a landlord’s attorney made the following statements to a tenant’s

attorney while both parties and clients were present in hearing room awaiting the imminent

arrival of a hearing examiner to adjudicate their dispute:

       You're unnecessarily pursuing this case. You don't understand the law. Where did
       you go to law school; you should go back to law school before you practice law.
       You don't understand. You better learn your English, go to elementary school.


Arneja v. Gildar, 541 A.2d 621, 622 (D.C. 1988).

       The court held that the statements by the landlord’s attorney were protected by the

judicial proceedings privilege because they (1) “[had] been made…preliminary to a judicial

proceeding,” and (2) “related in some way to the underlying proceeding” because they were




                                                 12
intended to “induce [the tenant’s attorney] to cease the litigation by highlighting his supposed

incredulous position.” Id.

       This Court rules that Defendants’ statements in this case are protected by the judicial

proceedings privilege. First, the statements were made in the course of a judicial proceeding.

They were contained in Defendants’ motion to dismiss the New York Action. The statements

related to the underlying proceeding since they represented Defendants’ attempts to highlight

Plaintiffs’ allegedly frivolous position. Defendants’ motion to dismiss centered on the fact that

Plaintiffs had failed to plead any cognizable cause of action, and that the action was brought

exclusively because Plaintiffs had or have an aversion towards Islam. Mot. to Dismiss at 15. In

addition, Justice Billings, in dismissing Plaintiffs’ sanctions motion in the New York Action,

found that the Defendants’ “controversial statements” were “related to their litigation” and thus

not a basis for sanctions. Bailey Dec., Exhibit 1. While this Court does not wish to be understood

as condoning Defendants’ statements, “the immunity of the absolute privilege supports the

public policy of allowing counsel to zealously represent a client's interests without fear of

reprisal through defamation actions.” Arneja, 541 A.2d at 624. Because Defendants’ statements

qualify under the judicial proceedings privilege, Plaintiffs fail to demonstrate that their

defamation and false light claims are likely to succeed on the merits.



2. Assault Claim

       In the District of Columbia, defendants are subject to liability for assault if “(a) they act

intending to cause a harmful or offensive contact…or an imminent apprehension of such a

contact, and (b) the other party is thereby put in such imminent apprehension.” Acosta Orellana

v. CropLife Int'l, 711 F. Supp. 2d 81, 92 (D.D.C. 2010) (quoting Rogers v. Loews L'Enfant Plaza



                                                 13
Hotel, 526 F. Supp. 523, 529 (D.D.C. 1981)) (internal citations omitted). An actor will not be

held liable for assault for negligent or reckless behavior lacking the requisite intent to commit an

assault. See Jackson v. District of Columbia, 412 A.2d 948, 955 n. 15 (D.C. 1980). Also, “an

essential element of ... assault is…intentional[ly] putting another in apprehension” and absent

such an allegation a complaint is “clearly deficient.” See Madden v. D.C. Transit Sys., Inc., 307
A.2d 756, 757 (D.C. 1973) (per curiam) (holding that a plaintiff who alleged he was assaulted by

fumes and offensive oily substances discharged from two of the defendant’s passing buses did

not meet the elements of assault).

        Plaintiffs allege that because Defendants’ statements were read by “radical Muslims,”

Defendants put a de facto Fatwah on Plaintiffs” and that Plaintiffs now fear for their safety.

Compl. ¶¶ 23-24. However, Defendants’ privileged statements, while uncomplimentary of

Plaintiffs, are too attenuated to amount to an assault. Despite Plaintiffs’ allegations to the

contrary, they are unable to show that Defendants intended to harm them, or that Defendants’

statements were threats. See Madden, 307 A.2d at 757. Accordingly, Plaintiffs fail to

demonstrate that their assault claim is likely to succeed on the merits.



3. Intentional Infliction of Emotional Distress Claim

        “To establish a claim for intentional infliction of emotional distress, a plaintiff must

prove that the defendant engaged in: (1) extreme and outrageous conduct that (2) intentionally or

recklessly caused (3) severe emotional distress to another.” Jung v. Jung, 791 A.2d 46, 50 (D.C.

2002) (quoting Jonathan Woodner Co. v. Breeden, 665 A.2d 929, 934–35 (D.C. 1995)) (holding

that appellee’s suggestion that the parties in a real estate dispute “fight till the death” was a

metaphor and did not rise to the level of intentional infliction of emotional distress).



                                                  14
       The first element of the tort is satisfied only when the conduct at issue is “so outrageous

in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized community.” Homan v. Goyal, 711
A.2d 812, 818 (D.C. 1998) (internal citation omitted). Liability “clearly does not extend to mere

insults, indignities, threats, annoyances, petty oppressions, or other trivialities.” Restatement

(Second) of Torts § 46 cmt. d (1965). In determining whether specific acts rise to the extreme

and outrageous level, courts are guided by “(1) applicable contemporary community standards of

offensiveness and decency, and (2) the specific context in which the conduct took place.” King v.

Kidd, 640 A.2d 656, 668 (D.C.1993).”

       Defendants’ statements do not rise to the extreme and outrageous level. Under

contemporary community standards, the statements are best characterized as “mere insults,”

especially given the context of the statements, that is, during the course of an adversarial

proceeding. See Jung, 791 A.2d at 50. Accordingly, Plaintiffs fail to demonstrate that their

intentional infliction of emotion distress claim is likely to succeed on the merits.



III. STATUTE OF LIMITATIONS

       Under D.C. Code § 12-301(4), the statute of limitations for defamation and assault are

expressly set at one year, and under the “single publication” rule, defamation-based claims

accrue on the date the allegedly defamatory statements were first published. Mullin v.

Washington Free Weekly, Inc., 785 A.2d 296, 298 (D.C. 2001). Although false light and

intentional infliction of emotional distress are not expressly mentioned in D.C. Code § 12-

301(4), the D.C. courts hold that when such claims are “intertwined” with defamation claims,




                                                 15
they share the one year statute of limitations. Bond v. U.S. Department of Justice, 828 F. Supp.
2d 60, 78 (D.D.C. 2011).

       Plaintiffs filed their initial complaint in this Court on February 21, 2012. The New York

Post article was published on October 12, 2010. Plaintiffs’ claims have therefore accrued and are

time-barred by the one-year statute of limitations.

       Plaintiffs argue that their claims are not time-barred by the statute of limitations. They

argue that under the “relation back” doctrine, the statute of limitations has not run because the

D.C. Superior Court Action was commenced on October 12, 2011, which is in satisfaction of the

one-year statute of limitations. Plaintiffs are incorrect. “The relation back doctrine has

application only in instances where an original pleading is amended... The amendment does not,

however, relate back to any prior proceedings which are not part of the action in question....”

Monrouzeau v. Asociacion del Maestro, 354 F. Supp. 2d 115, 118 (D.P.R. 2005) (quoting Rayo

v. State of New York, 882 F. Supp. 37, 40 (N.D.N.Y.1995)) aff'd sub nom. Monrouzeau v.

Asociacion Del Hosp. Del Maestro, Inc., 153 F. App'x 7 (1st Cir. 2005). The D.C. Superior

Court Action is a prior proceeding. Therefore, Plaintiffs’ claims before this Court cannot relate

back, and the one-year statute of limitations has run.



IV. ATTORNEYS’ FEES

       Defendants requests attorney's fees in this action as well as fees incurred in the D.C.

Superior Court Action, pursuant to D.C. Code § 16-5504(a). The Anti-SLAPP Act establishes

that a court may award a moving party who prevails, in whole or in part, on a motion brought

under D.C. Code § 16-5502 [Special Motion to Dismiss] or D.C. Code § 16-5503 [Special

Motion to Quash] the costs of litigation, including reasonable attorney fees.” D.C. Code § 16-



                                                 16
5504(a). While Defendants have addressed their request for attorney’s fees in their brief,

Defendants have not cited any cases in support of the proposition that a court may award

attorney’s fees for actions brought in other courts.

       Defendants shall file documentation in support of their motion for attorney’s fees no later

than May 9, 2014. The Court will retain jurisdiction to consider the motion for attorney’s fees.

Plaintiffs shall file their opposition to Defendants’ motion for attorney’s fees no later than May

23, 2014. Defendants shall file their reply by May 30, 2014.




V. CONCLUSION

       For the foregoing reasons, the Court concludes that Defendants have made a prima facie

showing that Plaintiffs’ claims arise from an act in furtherance of the right of advocacy on issues

of public interest, and that Plaintiffs have failed to demonstrate a likelihood of success on the

merits of their defamation, false light, assault, and intentional infliction of emotional distress

claims. Accordingly, Defendants' special motion to dismiss pursuant to the Anti-SLAPP Act is

GRANTED and Plaintiffs’ complaint is DISMISSED.

       An appropriate Order accompanies this Memorandum Opinion.



April 18, 2014




                                                                   BARBARA J. ROTHSTEIN
                                                             UNITED STATES DISTRICT JUDGE




                                                  17